UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4446
HAROLD RAY DRAUGHON, JR.,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                            (CR-96-160)

                  Submitted: November 20, 2001

                      Decided: December 6, 2001

 Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. John Stuart Bruce, United States Attorney, Anne M.
Hayes, Yvonne V. Watford-McKinney, Assistant United States Attor-
neys, Raleigh, North Carolina, for Appellee.
2                    UNITED STATES v. DRAUGHON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION
PER CURIAM:
   Harold Ray Draughon, Jr., appeals his eleven-month sentence
imposed after the district court revoked his term of supervised release.
Draughon alleges that the district court erred by failing to make ade-
quate findings to support its decision that he violated the terms of his
release. Finding no reversible error, we affirm.
   Because Draughon did not object to the district court’s findings at
the revocation hearing, we review his claim for plain error and find
none. United States v. Olano, 507 U.S. 725, 732-33 (1993). Draughon
was charged with four violations of the terms of his supervised
release. Draughon unconditionally admitted to two of the violations.
Therefore, the district court did not need to make any additional find-
ings as to these violations. Likewise, Draughon admitted to a third
violation. Although he offered an explanation in mitigation, which the
court stated it considered in determining a sentence, Draughon did not
challenge the factual basis for the charge.
   Draughon only challenged the charge that he used a controlled sub-
stance. Reviewing the district court’s order, together with the tran-
script of the hearing,* we find that the court adequately stated its
reasons for resolving this issue against Draughon.
   Accordingly, we affirm the district court’s order revoking
Draughon’s term of supervised release and sentencing him to eleven
months imprisonment. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court, and argument would not aid the decisional process.
                                                           AFFIRMED

   *See generally United States v. Copley, 978 F.2d 829, 832 (4th Cir.
1992) (affirming the revocation of supervised release based on an analy-
sis of the record as a whole).